Citation Nr: 1023406	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts.


THE ISSUE

1. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The appellant had active service from June 1948 to April 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 2007 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

The Board observes that a timely substantive appeal was not 
submitted with respect to the Veteran's PTSD claim.  However, 
as this issue is intertwined with the TDIU claim, and as an 
April 2010 communication indicates the Veteran's desire to 
further pursue his PTSD claim, the Board will waive the 
timeliness requirement in this case.  See also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of 
timely filed substantive appeal does not deprive Board of 
jurisdiction over appeal initiated by timely notice of 
disagreement), and Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  Accordingly, the issues in appellate status are as 
listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

The Veteran is presently service connected for PTSD and 
hearing loss.  He Veteran contends that his PTSD symptoms 
warrant a higher evaluation and that his service-connected 
disabilities have rendered him unable to secure or follow 
gainful employment. 

Additional development is required prior to adjudication of 
the claim.  Indeed, the file contained no VA clinical records 
after May 2008.  As such records are necessary to evaluate 
the current severity of his PTSD and his ability to work, 
they must be obtained.  Additionally, a psychiatric 
examination has not been afforded in several years and thus, 
to ensure that the current level of severity of the Veteran's 
disability picture is considered, another psychiatric 
examination is in order.  In such examination, the question 
of whether the Veteran is precluded from employment should be 
addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Bedford VAMC and obtain 
any treatment records from June 2008 
onward.  Any negative search must be 
noted in the record and communicated to 
the Veteran. 

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file should be reviewed and all 
necessary tests should be conducted.  
The examiner is to address how the 
service-connected PTSD affects the 
Veteran's daily life, and a Global 
Assessment of Functioning (GAF) score 
should be assigned.  Moreover, the 
examiner should expressly state whether 
it is at least as likely as not that 
the Veteran's service-connected 
disabilities, and in particular his 
PTSD, renders the Veteran unable to 
obtain and maintain substantially 
gainful employment.  A clear rationale 
should be provided for any opinion 
offered. 
 
3.  After completion of the above, 
review the record and readjudicate the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



